DETAILED ACTION
This office action is in response to the communication received on 01/11/2021 concerning application no. 15/724,704 filed on 10/04/2017.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of group II, claims 8 – 18 in the reply filed on 01/11/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Note
The declaration filed 11/11/2013 under 37 C.F.R. 1.131 in parent U.S. application no. 12/347,271 to the instant application antedating that application to prior to the filing date of the Shachar reference (US 2009/0253985, of record) is noted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the orienting strip parallel to the central axis of the defined cylinder and passing through the projected position of the third localization electrode (as required by claim 1), and the spot electrodes (as required by claim 12) and the arrangements of the spot electrodes (as required by claims 14, 15, 16 and 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 8 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 8 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires “a diameter representative of a diameter of the medical device” on line 10 of the claim.  It is unclear if this recitation of a diameter is directed to the same diameter (e.g. “a medical device having a diameter”) as recited in line 1 of the claim. 
Claim 8 is also unclear because it contains limitations directed to a diameter of an undefined, unknown “medical device.”  Different medical devices (e.g. ICE catheters, transseptal needles, IVUS catheters, guide wires, dilators, balloon catheters and vena cava filters as non-limiting examples) will have different diameters.  Therefore the scope of protection sought for the claimed “a diameter representative of a diameter of the medical device” is unclear.
All claims dependent from the above claim(s) rejected under 35 USC 112 are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 8 – 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 2, 14 – 16 and 26 – 28 of U.S. Patent No. 8,700,129. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With regard to claim 8, U.S. Patent No. 8,700,129 discloses a method that enacts the steps claimed as a system for localizing a medical device having a diameter and at least three non-colinear localization electrodes mounted thereon, the system comprising: a position 
Applicant’s attention is drawn to MPEP 804 where it is disclosed that “The specification can be used as a dictionary to learn the meaning of a term in the claim.” Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999). Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent. (emphasis added) In re Vogel, 422 F.2d 438,164 USPQ 619,622 (CCPA 1970).
  Consistent with the above underlined portion of the MPEP citation, attention is drawn to the Abstract and Col. 12, ll. 29 – 46 of issued U.S. Patent No. 8,700,129 which discloses a corresponding system to the claimed method and uniformly spacing opposed spot electrodes. Therefore, it would have been obvious for one of ordinary skill in the art to modify the claims of 
Furthermore, the incorporation of the method and or apparatus as claimed in the issued patent into a system, as claimed in the instant application, is considered an obvious expedient to one or ordinary skill in order to achieve the claimed system.
Regarding claim 9, U.S. Patent No. 8,700,129 discloses a method that enacts the steps claimed as a system wherein the proximal localization electrode comprises a proximal ring localization electrode and the distal localization electrode comprises a distal ring localization electrode (Claim 1).
With regard to claim 10, U.S. Patent No. 8,700,129 discloses a method that enacts the steps claimed as a system wherein the position of the proximal ring localization electrode is defined by a position of the center of the proximal ring localization electrode and the position of the distal ring localization electrode is defined by a position of the center of the distal ring localization electrode (Claim 15).
Regarding claim 11, U.S. Patent No. 8,700,129 discloses a method that enacts the steps claimed as a system wherein the third localization electrode is positioned intermediate the proximal localization electrode and the distal localization electrode (Claim 2).
With regard to claim 12, U.S. Patent No. 8,700,129 discloses wherein the third localization electrode comprises a spot electrode (Claim 26).
Regarding claim 13, U.S. Patent No. 8,700,129 discloses a method that enacts the steps claimed as a system wherein the graphical representation modeling processor is further configured to display the three-dimensional representation of the medical device (Claim 14).
claim 14, U.S. Patent No. 8,700,129 discloses wherein the at least three non-colinear localization electrodes comprises at least three non-colinear spot electrodes (claim 27).
Regarding claim 15, U.S. Patent No. 8,700,129 discloses wherein the at least three non-colinear spot electrodes comprises at least three pairs of diametrically opposed spot electrodes (Claim 27; Col. 12, ll. 29 – 46).
With regard to claim 16, U.S. Patent No. 8,700,129 discloses wherein each of the at least three pairs of diametrically opposed spot electrodes has a unique circumferential positioning (Claim 28; Col. 12, ll. 29 – 46).
Regarding claim 17, U.S. Patent No. 8,700,129 discloses wherein each of the at least three pairs of diametrically opposed spot electrodes are uniformly spaced along a length of the medical device (Claim 27; Col. 12, ll. 29 – 46).
With regard to claim 18, U.S. Patent No. 8,700,129 discloses a method that enacts the steps claimed as a system wherein the graphical representation modeling processor is further configured to construct the three-dimensional representation of the medical device by rotationally orienting the cylinder using the projected position of the third localization electrode (Claim 16).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793